Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-7,9-15,17-20 allowed. The newly numbered claims are 1 through 18.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: wherein discovering the plurality of commands accepted by the CLI is performed without access to a source code of the first program by parsing a manual of the first program to discover each one of the plurality of commands accepted by the CLI, and respective subcommands and arguments for each discovered command, such that each valid combination of commands, subcommands, and arguments accepted by the CLI are discovered by parsing the manual of the first programs; subscribe to notifications from an operating system (OS) about updates to the first program; and in response to receipt of a notification from the OS indicating that the first program is updated, rediscover the plurality of commands accepted by the CLI of the first program; outlined in claims 1,10,and 11. In particular, subscribe to notifications from an operating system (OS) about updates to the first program; and in response to receipt of a notification from the OS indicating that the first program is updated, rediscover the plurality of commands accepted by the CLI of the first program, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113